t c summary opinion united_states tax_court james david jackson petitioner v commissioner of internal revenue respondent docket no 6491-16s filed date james david jackson pro_se ric d hulshoff and rollin g thorley for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 the issue for decision is whether petitioner is entitled to a deduction for qualified_residence_interest that he claimed on schedule a itemized_deductions for tax_year background at the time the petition was filed petitioner resided in nevada petitioner did not appear at trial on date he did appear however two days before at calendar call on date petitioner did not testify and did not call any witnesses on date the parties filed a stipulation of facts we ordered petitioner to confirm that he wanted to submit this case fully stipulated no response to the court’s order was received by or on behalf of petitioner by order dated date we closed the record and ordered the case submitted under rule continued procedure all monetary amounts are rounded to the nearest dollar petitioner filed a form_1040 u s individual_income_tax_return for tax_year on schedule a attached to his form_1040 he claimed a mortgage interest_deduction of dollar_figure respondent disallowed the mortgage interest_deduction and determined an accuracy-related_penalty under sec_6662 during petitioner lived with his girlfriend julie furney in a residence in nevada that she had purchased in ms furney had financed the purchase of the residence with a mortgage provided by countrywide financial a mortgage_lender subsequently acquired by bank of america petitioner was not able to join ms furney in obtaining a mortgage on the residence in because of personal debt problems ms furney is listed as the sole owner on the deed to the property and as the only person responsible on the mortgage bank of america issued form_1098 mortgage interest statement for only to ms furney for the entire amount of interest_paid it issued no form_1098 to petitioner ms furney pays all homeowners insurance premiums and property taxes assessed on the property the record includes a copy of a letter from ms furney to respondent’s counsel dated date stating in pertinent part that petitioner has paid the amount of dollar_figure per month on the mortgage payment for the past years 2respondent concedes the sec_6662 penalty discussion as a general_rule deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate items underlying deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir this is not the first time petitioner has appeared before this court in jackson v commissioner t c summary opinion petitioner argued that he was entitled to this same deduction concerning the same property but for tax_year sec_2011 and sec_2012 in that case he failed to show that he had paid any mortgage interest or that he held any ownership_interest in the property id the claim petitioner makes here however is with respect to tax_year 3petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not in general sec_163 and allows a deduction for interest_paid or accrued on certain indebtedness including acquisition_indebtedness on a qualified_residence the acquisition_indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir aff’g tcmemo_1976_150 even if the taxpayer is not directly liable under the mortgage he may nevertheless be entitled to a deduction for qualified_residence_interest paid if he can establish legal or equitable ownership of the mortgaged property sec_1_163-1 income_tax regs see eg trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 during calendar call petitioner asked that we follow the holding in 138_tc_382 in bronstein the issue was the amount of indebtedness on which the taxpayer could claim a mortgage interest_deduction and there was no dispute whether the taxpayer actually paid dollar_figure in interest on her mortgage id pincite petitioner has failed to provide any objective evidence that he paid the mortgage interest in issue or that he had an equitable interest of any kind in the property because of his payments 4we assume without deciding that the mortgage in question constitutes acquisition_indebtedness on a qualified_residence petitioner relies on ms furney’s date letter and the stipulation of facts to satisfy his burden_of_proof with respect to the claimed mortgage interest_deduction the letter does not state that petitioner had any interest in the property legal equitable or otherwise by reason of his payments without bank statements receipts other records or testimony from petitioner or ms furney to show that petitioner transferred any amounts to pay the mortgage or that he had an equitable interest in the property we decline to find that petitioner has carried his burden to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy- related penalty under sec_6662
